UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee ee el CX
UNITED STATES OF AMERICA CONSENT PRELIMINARY ORDER
: OF FORFEITURE AS TO
-~ V. - SPECIFIC PROPERTY/
MONEY JUDGMENT

JOSE LORA,

a/k/a “Che,” : S4 16 Cr. 44 (KPF)

Defendant.

wee ee ee ee ee ee CX

WHEREAS, on or about December 7, 2018, a two-count
superseding Indictment, S4 16 Cr. 44 (KPF) (the “Indictment”) was
unsealed against JOSE LORA, a/k/a “Che,” (the “defendant”),
charging him with participating in a conspiracy to traffic heroin
and cocaine, in violation of Title 21, United States Code, Sections
841(b) (1) (A) and 846 (Count One); and participating in a conspiracy
to import heroin and cocaine into the United States, in violation
of Title 21, United States Code, Sections 952(a), 960(a) (1), and
963 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to Title 21, United States Code, Section 853, of any and all
property, real and personal, that constitutes or is derived from
proceeds traceable to the commission of the offense charged in
Count One of the Indictment; including but not limited to a sum of

money in United States currency representing the amount of proceeds

 

 

 
traceable to the commission of the offense charged in Count One of
the Indictment;

WHEREAS, on or about August 13, 2019, the defendant pled
guilty to a lesser included offense of Count One of the Indictment,
pursuant to a plea agreement with the Government, wherein the
defendant admitted the forfeiture allegation with respect to Count
One of the Indictment and agreed to forfeit a sum of money equal
to $2.5 million in United States currency, representing the amount
of proceeds traceable to the commission of the offenses charged in
Count One of the Indictment (the “Money Judgment”) ;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $2.5 million in United States currency
representing the amount of proceeds traceable to the commission of
the offenses charged in Count One;

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney Max
Nicholas, of counsel, and the defendant, and his counsel, David
Wikstrom, Esq. that:

1. As a result of the offense charged in Counts One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $2.5 million in United States currency

shall be entered against the defendant.

 

 
2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order
of Forfeiture as to Money Judgment, this Consent Preliminary Order
of Forfeiture as to Money Judgment is final as to the defendant,
JOSE LORA, and shall be deemed part of the sentence of the
defendant, and shall be included in the. judgment of conviction
therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the “United States Marshals Service,”
and delivered by mail to the United States Attorney's Office,
Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007,
and shall include the defendant’s name and case number.

4. Upon entry of this Consent Preliminary Order of
Forfeiture as to Money Judgment and pursuant to Title 21, United
States Code, Section 853, the United States Marshals Service, shall
be authorized to deposit the payments on the Money Judgment in the
Assets Forfeiture Fund, and the United States shall have clear
title to such forfeited property.

5. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture as to Money Judgment, and
to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure.

 
6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order
of Forfeiture as to Money Judgment, the United States Attorney's
Office is authorized to conduct any discovery needed to identify,
locate or dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and ‘the
issuance of subpoenas, pursuant to Rule 45 of the Federal Rules of
Civil Procedure.

7. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of Forfeiture
as to Money Judgment to Assistant United States Attorney Andrew

Adams, Co-Chief of the Money Laundering and Asset Forfeiture Unit,

One St. Andrew’s Plaza, New York, New York 10007.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
8. The signature page of this

Consent Preliminary

Order of Forfeiture as to Money Judgment may be executed in one or

more counterparts, each of which will be deemed an original but

all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

. fa

MAX NICHOLAS

Assistant aS ced ots States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-1565

 

JOSE LORA
By: c) O® Seu LD,
JOSE LORA

» Dou

DAVID WIKSTROM, ESQ.

SO ORDERED:

Lettiom fable. frlle-

HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

3/t2(ze

DATE

2/1 re

DATE

3 |12(2oO

DATE

3/2/2020

DATE
